 

EXECUTION VERSION

 



 

 

June 27, 2014

 

BDCA-CB FUNDING, LLC,

as Pledgor

 

U.S. BANK NATIONAL ASSOCIATION,

as Secured Party

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Securities Intermediary

 

ACCOUNT CONTROL AGREEMENT

 



 

 

 

 

 

Table of Contents

 

    Page       ARTICLE I INTERPRETATION 1       ARTICLE II APPOINTMENT OF
SECURITIES INTERMEDIARY 1       ARTICLE III THE SECURED ACCOUNTS 1       ARTICLE
IV THE SECURITIES INTERMEDIARY 4       ARTICLE V INDEMNITY; LIMITATION ON
DAMAGES; EXPENSES; FEES 9       ARTICLE VI REPRESENTATIONS AND AGREEMENTS 10    
  ARTICLE VII ADVERSE CLAIMS 11       ARTICLE VIII TRANSFER 11       ARTICLE IX
TERMINATION 11       ARTICLE X MISCELLANEOUS 12       ARTICLE XI NOTICES 13    
  ARTICLE XII GOVERNING LAW AND JURISDICTION 14       ARTICLE XIII DEFINITIONS
15

 

i

 

 

ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of June 27, 2014, among
BDCA-CB FUNDING, LLC, as pledgor (the “Pledgor”), U.S. BANK NATIONAL
ASSOCIATION, as collateral agent on behalf of the Secured Parties to the Credit
Agreement defined below (in such capacity, the “Secured Party”) and U.S. BANK
NATIONAL ASSOCIATION, as securities intermediary (in such capacity, the
“Securities Intermediary”).

 

In consideration of the mutual agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

INTERPRETATION

 

Section 1.          (a)          Definitions. Capitalized terms used in this
Agreement shall have the meanings specified in Section 13. In addition, all
terms used herein which are defined in the Credit and Security Agreement, dated
as of June 27, 2014 (the “Credit Agreement”), among the Pledgor, as borrower,
Business Development Corporation of America, as the collateral manager (the
“Collateral Manager”), the financial institutions from time to time party
thereto, as lenders, Citibank, N.A. (“Citi”), as the administrative agent (the
“Administrative Agent”), and the Secured Party, as the collateral agent and the
custodian, or in Article 8 or Article 9 of the UCC and which are not otherwise
defined herein are used herein as so defined.

 

(b)          Rules of Construction. The rules of construction set forth in
Section 1.02 of the Credit Agreement shall apply to this Agreement as if fully
set forth herein.

 

ARTICLE II

 

APPOINTMENT OF SECURITIES INTERMEDIARY

 

Section 2.          Each of the Pledgor and the Secured Party hereby appoints
the Securities Intermediary as securities intermediary hereunder. The Securities
Intermediary hereby accepts such appointment.

 

ARTICLE III

 

 THE SECURED ACCOUNTS

 

Section 3.          (a)          Establishment of Secured Accounts. The
Securities Intermediary acknowledges and agrees that, at the direction and on
behalf of the Pledgor, it has established and is maintaining on its books and
records, in the name of the Pledgor subject to the lien of the Secured Party,
the following: (i) the securities accounts designated as the “Collection
Account” with account number 104790895908 (such account, together with any
replacements thereof or substitutions therefor, the “Collection Account”), (ii)
the interest collection subaccount designated as the “Interest Collection
SubAccount” with account number 172273-201 (such account, together with any
replacements thereof or substitutions therefor, the “Interest Collection
SubAccount”), (iii) the principal collection subaccount designated as the
“Principal Collection SubAccount” with account number 172273-202 (such account,
together with any replacements thereof or substitutions therefor, the “Principal
Collection SubAccount”), (iv) the payment account designated as the “Payment
Account” with account number 172273-200 (such account, together with any
replacements thereof or substitutions therefor, the “Payment Account”), and (v)
the unfunded reserve account designated as the “Unfunded Reserve Account” with
account number 172273-203 (such account, together with any replacements thereof
or substitutions therefor, the “Unfunded Reserve Account”, and together with the
Collection Account, Interest Collection SubAccount, Principal Collection
SubAccount, and Payment Account, the “Secured Accounts”).

 

 

 

 

(b)          Status of Secured Accounts; Treatment of Property as Financial
Assets; Relationship of Parties. The Securities Intermediary hereby agrees with
the Pledgor and Secured Party that: (i) each Secured Account is a “securities
account” (within the meaning of Section 8-501(a) of the UCC) in respect of which
the Securities Intermediary is a “securities intermediary” (within the meaning
of Section 8-102(a)(14) of the UCC), (ii) each item of property (whether cash, a
security, an instrument or any other property) credited to any Secured Account
shall be treated as a “financial asset” (within the meaning of
Section 8-102(a)(9) of the UCC), provided that nothing herein shall require the
Securities Intermediary to credit to the Secured Accounts or to treat as a
financial asset (within the meaning of Section 8-102(a)(9) of the UCC) an asset
in the nature of a general intangible (as defined in Section 9-102(a)(42) of the
UCC) or to “maintain” a sufficient quantity thereof (within the meaning of
Section 8-504 of the UCC), and (iii) each Secured Account and any rights or
proceeds derived therefrom are subject to a security interest in favor of the
Secured Party arising under the Credit Agreement. The Pledgor and Secured Party
hereby direct the Securities Intermediary, subject to the terms of this
Agreement, to identify the Secured Party on its books and records as the
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) with respect
to each Secured Account and the property held therein and the Securities
Intermediary agrees to do the same. Notwithstanding any term hereof or elsewhere
to the contrary, it is hereby expressly acknowledged that (x) interests in bank
loans or participations (collectively, “Loan Assets”) may be acquired and
delivered by the Pledgor to the Securities Intermediary from time to time which
are not evidenced by, or accompanied by delivery of, a security (as that term is
defined in Section 8-102 of the UCC) or an instrument (as that term is defined
in Section 9-102(a)(4a) of the UCC), and may be evidenced solely by delivery to
the Securities Intermediary of a facsimile copy of an assignment agreement
(each, a “Loan Assignment Agreement”) in favor of the Pledgor as assignee,
(y) any such Loan Assignment Agreement (and the registration of the related Loan
Assets on the books and records of the applicable obligor or bank agent) shall
be registered in the name of the Pledgor, and (z) any duty on the part of the
Securities Intermediary with respect to any such Loan Asset (including in
respect of any duty it might otherwise have to maintain a sufficient quantity of
such Loan Asset for purposes of Section 8-504 of the UCC) shall be limited to
the exercise of reasonable care by the Securities Intermediary in the physical
custody of any such Loan Assignment Agreement that may be delivered to it. It is
acknowledged and agreed that the Securities Intermediary is not under a duty to
examine underlying credit agreements or loan documents to determine the validity
or sufficiency of any Loan Assignment Agreement (and shall have no
responsibility for the genuineness or completeness thereof) or for the Pledgor’s
title to any related Loan Asset.

 

2

 

 

(c)          Crediting Property. The Securities Intermediary will, by book-entry
notation, promptly credit to the applicable Secured Account all property to be
credited thereto pursuant to the Credit Agreement.

 

(d)          Form of Securities, Instruments, etc. All securities and other
financial assets credited to any Secured Account that are in registered form or
that are payable to, or to the order of, shall be (i) registered in the name of,
or payable to or to the order of, the Securities Intermediary, (ii) indorsed to,
or to the order of, the Securities Intermediary or in blank, or (iii) credited
to another securities account maintained in the name of the Securities
Intermediary; and in no case will any financial asset or security entitlement
credited to any Secured Account be registered in the name of, or payable to or
to the order of, the Pledgor or any other Person or indorsed to, or to the order
of, the Pledgor or any other Person, except to the extent the foregoing have
been specially indorsed to, or to the order of, the Securities Intermediary or
in blank.

 

(e)          Securities Intermediary’s Jurisdiction. The Securities Intermediary
agrees that, for the purposes of the UCC, its “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110(e) of the UCC) shall be the
State of New York.

 

(f)          Conflicts with other Agreements. The Securities Intermediary agrees
that, if there is any conflict between this Agreement (or any portion thereof)
and any other agreement (whether now existing or hereafter entered into)
relating to any Secured Account, the provisions of this Agreement shall prevail.

 

(g)          No Other Agreements. The Securities Intermediary hereby confirms
and agrees that:

 

(i)          other than this Agreement and the Credit Agreement, there are no
other agreements entered into between the Securities Intermediary and the
Pledgor or any other Person with respect to any Secured Account or any financial
asset or security entitlement credited thereto;

 

(ii)         other than this Agreement and the Credit Agreement, it has not
entered into, and until the termination of this Agreement will not enter into,
any other agreement with any other Person (including the Pledgor) relating to
any Secured Account and/or any financial asset or security entitlement credited
thereto (A) pursuant to which it has agreed or will agree to comply with
entitlement orders (as that term is defined in Section 8 102(a)(8) of the UCC)
of such other Person, or (B) with respect to the creation or perfection of any
other security interest in any Secured Account or any financial asset or
security entitlement credited thereto; and

 

(iii)        it has not entered into, and until the termination of this
Agreement will not enter into, any agreement with the Pledgor, the Secured Party
or any other Person purporting to limit or condition the obligation of the
Securities Intermediary to comply with entitlement orders as set forth in
Section 3(h).

 

3

 

 

(h)          Transfer Orders, Standing Instructions.

 

(i)          The Pledgor, the Secured Party, the Administrative Agent and the
Securities Intermediary each agree that if at any time the Securities
Intermediary shall receive an “entitlement order” (within the meaning of
Section 8-102(a)(8) of the UCC) or any other order originated by the Secured
Party and relating to any Secured Account or any financial assets or security
entitlements credited thereto (collectively, a “Transfer Order”), the Securities
Intermediary shall comply with such Transfer Order without further consent by
the Pledgor (or the Collateral Manager on its behalf) or any other Person.

 

(ii)         Notwithstanding clause (i) above, any time prior to the delivery to
and receipt by the Securities Intermediary of a Notice of Exclusive Control, the
Securities Intermediary shall comply with each Transfer Order it receives from
the Pledgor (or the Collateral Manager on its behalf) without the further
consent of the Secured Party or any other Person.

 

(iii)        Upon the opening of business on the Business Day immediately
following the Business Day on which a Notice of Exclusive Control is actually
received by the Securities Intermediary in accordance with the notice
requirements hereunder, and until such Notice of Exclusive Control is withdrawn
or rescinded by the Secured Party in writing, the Securities Intermediary shall
not comply with any Transfer Order it receives from the Pledgor and shall act
solely upon Transfer Orders received from the Secured Party.

 

(iv)        Each of the Secured Party and the Administrative Agent hereby agrees
with the Pledgor that it shall not deliver a Notice of Exclusive Control or
Transfer Order, except after the occurrence and during the continuation of an
Event of Default.

 

ARTICLE IV

 

THE SECURITIES INTERMEDIARY

 

Section 4.          (a)          Performance of Duties. The Securities
Intermediary may execute any of the powers hereunder or perform any of its
duties hereunder directly or by or through agents, attorneys or employees,
provided that the Securities Intermediary shall not be responsible for any
willful misconduct, gross negligence or bad faith on the part of any
non-Affiliated agent or non-Affiliated attorney appointed by it with due care.
The Securities Intermediary shall be entitled to consult with counsel selected
with due care and to act in reliance upon the written opinion of such counsel
concerning matters pertaining to its duties hereunder, and shall not be liable
for any action taken or omitted to be taken by it in good faith in reliance upon
and in accordance with the advice or opinion of such counsel. Except as
expressly provided herein, the Securities Intermediary shall not be under any
obligation to exercise any of the rights or powers vested in it by this
Agreement at the request or direction of the Pledgor, the Collateral Manager,
the Secured Party, the Administrative Agent or any other Person.

 

4

 

 

(b)          No Change to Secured Accounts. Without the prior written consent of
the Pledgor and, so long as any Obligations remain unpaid, the Secured Party and
the Administrative Agent, the Securities Intermediary will not change the
account number or designation of any Secured Account.

 

(c)          Certain Information. The Securities Intermediary shall promptly
notify the Pledgor and the Secured Party if a Responsible Officer of the
Securities Intermediary with direct responsibility for administration of this
Agreement has actual knowledge of or receives written notice that any Person
asserts or seeks to assert a lien, encumbrance or adverse claim against any
portion or all of the property credited to any Secured Account. The Securities
Intermediary will send copies of all statements, confirmations and other
correspondence relating to each Secured Account (and/or any financial assets or
security entitlements credited thereto) simultaneously to the Pledgor and the
Secured Party. The Securities Intermediary will furnish to the Secured Party and
the Pledgor, upon written request, an account statement with respect to each
Secured Account.

 

(d)          Subordination. In the event that the Securities Intermediary has or
subsequently obtains by agreement, by operation of law or otherwise a security
interest in any of the Secured Accounts, or any financial asset or security
entitlement credited thereto, the Securities Intermediary hereby subordinates
any such security interest therein to the security interest of the Secured Party
in the Secured Accounts, in all property credited thereto and in all security
entitlements with respect to such property. Without limitation of the foregoing,
the Securities Intermediary hereby subordinates to such security interest of the
Secured Party any and all statutory, regulatory, contractual or other rights now
or hereafter existing in favor of the Securities Intermediary over or with
respect to any Secured Account, all property credited thereto and all security
entitlements to such property (including (i) any and all contractual rights of
set-off, lien or compensation, (ii) any and all statutory or regulatory rights
of pledge, lien, set-off or compensation, (iii) any and all statutory,
regulatory, contractual or other rights to put on hold, block transfers from or
fail to honor instructions of the Pledgor with respect to any Secured Account,
or (iv) any and all statutory or other rights to prohibit or otherwise limit the
pledge, assignment, collateral assignment or granting of any type of security
interest in any Secured Account), except the Securities Intermediary may set off
(x) the face amount of any checks that have been credited to any Secured Account
but are subsequently returned unpaid because of uncollected or insufficient
funds and (y) reversals or cancellations of payment orders and other electronic
fund transfers.

 

5

 

 

(e)          Limitation on Liability. The Securities Intermediary shall not have
any duties or obligations, except those expressly set forth herein, and shall
satisfy those duties and obligations expressly set forth herein so long as it
acts without fraud, gross negligence, willful misconduct or bad faith. Without
limiting the generality of the foregoing, the Securities Intermediary shall not
be subject to any fiduciary or other implied duties, and the Securities
Intermediary shall not have any duty to take any discretionary action or
exercise any discretionary powers. None of the Securities Intermediary, any
Affiliate of the Securities Intermediary, or any officer, agent, stockholder,
partner, member, director or employee of the Securities Intermediary or any
Affiliate of the Securities Intermediary shall have any liability, whether
direct or indirect and whether in contract, tort or otherwise (i) for any action
taken or omitted to be taken by any of them hereunder or in connection herewith,
unless such act or omission constituted a breach of the terms of this Agreement,
gross negligence, willful misconduct or bad faith, or (ii) for any action taken
or omitted to be taken by the Securities Intermediary in accordance with the
terms hereof at the express direction of the Secured Party. In addition, the
Securities Intermediary shall have no liability for making any investment or
reinvestment of any cash balance in any Secured Account, or holding amounts
uninvested in such accounts, pursuant to the terms of this Agreement. The
liabilities of the Securities Intermediary shall be limited to those expressly
set forth in this Agreement. The Securities Intermediary shall not be deemed to
have notice or knowledge of any Event of Default unless a Responsible Officer of
the Securities Intermediary has actual knowledge thereof or unless written
notice thereof is received by a Responsible Officer of the Securities
Intermediary. For the avoidance of doubt, to the extent permitted by applicable
law, the Securities Intermediary shall not be responsible for complying with
Section 8-505(a) of the UCC. With the exception of this Agreement (and relevant
terms used herein and expressly defined in the Credit Agreement), the Securities
Intermediary is not responsible for or chargeable with knowledge of any terms or
conditions contained in any agreement referred to herein, including, but not
limited to, the Credit Agreement. The Securities Intermediary shall in no event
be liable for the application or misapplication of funds by any other Person
(other than, subject to Section 4(a), its agents, attorneys and employees), or
for the acts or omissions of any such Person (including, without limitation,
those of the Pledgor). The Securities Intermediary shall not be bound to make
any investigation into the facts or matters stated in any certificate, report or
other document.

 

(f)          Reliance. The Securities Intermediary shall be entitled to
conclusively rely upon, and shall not incur any liability for relying upon, any
notice, request, opinion, report, certificate, consent, statement, instrument,
document or other writing including, but not limited to, an electronic mail
communication delivered to the Securities Intermediary under or in connection
with this Agreement and in good faith believed by it to be genuine and to have
been signed or sent by the proper Person. The Securities Intermediary may
consult with legal counsel, independent accountants and other experts selected
by it with due care, and shall not be liable for any action taken or not taken
by the Securities Intermediary in good faith and in accordance with the advice
of any such counsel, accountants or experts, unless such action constitutes
gross negligence, willful misconduct, bad faith or fraud on the part of the
Securities Intermediary.

 

(g)          Court Orders, etc. If at any time the Securities Intermediary is
served with any judicial or administrative order, judgment, decree, writ or
other form of judicial or administrative process which in any way affects any
Secured Account (including, but not limited to, orders of attachment or
garnishment or other forms of levies or injunctions or stays relating to the
transfer of any Secured Account or any financial asset or security entitlement
in any Secured Account), the Securities Intermediary is authorized to take such
action as legal counsel of its own choosing advises appropriate to comply
therewith; and if the Securities Intermediary complies with any such judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process, the Securities Intermediary will not be liable to any of
the parties hereto or to any other Person even though such order, judgment,
decree, writ or process may be subsequently modified or vacated or otherwise
determined to have been without legal force or effect.

 

6

 

 

(h)          Successor Securities Intermediary.

 

(i)          Merger. Any Person into whom the Securities Intermediary may be
converted or merged, or with whom it may be consolidated, or to whom it may sell
or transfer its trust or other business and assets as a whole or substantially
as a whole, or any Person resulting from any such conversion, sale, merger,
consolidation or transfer to which the Securities Intermediary is a party, shall
(provided it is otherwise qualified to serve as the Securities Intermediary
hereunder) be and become a successor Securities Intermediary hereunder and be
vested with all of the powers, immunities, privileges and other matters as was
its predecessor without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

(ii)         Resignation. The Securities Intermediary and any successor thereto
may at any time resign by giving sixty (60) days’ written notice by registered,
certified or express mail to the Secured Party, the Administrative Agent and the
Pledgor; provided that such resignation shall take effect only upon the
effective date of the appointment of a successor Securities Intermediary
acceptable to the Secured Party, the Administrative Agent and the Pledgor, as
evidenced by their written consent and the acceptance in writing by such
successor Securities Intermediary of such appointment and of its obligation to
perform its duties hereunder in accordance with the provisions hereof. Subject
to the preceding sentence, if on the sixtieth (60th) day after written notice of
resignation is delivered by a resigning party as described above no successor
party or temporary successor Securities Intermediary has been appointed in
accordance herewith, the resigning party may petition a court of competent
jurisdiction in New York City for the appointment of a successor.

 

(i)          Compensation and Reimbursement. The Pledgor agrees: (i) to pay to
the Securities Intermediary from time to time, reasonable compensation for all
services rendered by it hereunder; and (ii) to reimburse the Securities
Intermediary upon its request for all expenses, disbursements and advances
incurred or made by the Securities Intermediary in accordance with any provision
of, or carrying out its duties and obligations under, this Agreement (including
the compensation and fees and the expenses and disbursements of its agents, any
independent accountants and counsel), except any expense, disbursement or
advance as may be attributable to gross negligence, fraud, bad faith or willful
misconduct on the part of the Securities Intermediary. Notwithstanding anything
to the contrary provided herein, all amounts payable by the Pledgor to the
Securities Intermediary under this Agreement shall be payable only in accordance
with, and subject to, Section 9.01 of the Credit Agreement.

 

(j)          Securities Intermediary and its Affiliates. U.S. Bank National
Association and any of its Affiliates providing services in connection with the
transactions contemplated in the Facility Documents shall have only the duties
and responsibilities expressly provided in its various capacities and shall not,
by virtue of it or any Affiliate acting in any other capacity be deemed to have
duties or responsibilities other than as expressly provided with respect to each
such capacity. U.S. Bank National Association (or its Affiliates), in its
various capacities in connection with the transactions contemplated in the
Facility Documents, including as Securities Intermediary, may enter into
business transactions, including the acquisition of investment securities as
contemplated by the Facility Documents, from which it and/or such Affiliates may
derive revenues and profits in addition to the fees stated in the various
Facility Documents without any duty to account therefor.

 

7

 

 

(k)          Force Majeure. In no event shall the Securities Intermediary be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its reasonable control, including, without limitation, strikes,
work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services, it being understood that the Securities Intermediary shall
use reasonable best efforts which are consistent with accepted practices in the
banking industry to maintain performance and, if necessary, resume performance
as soon as practicable under the circumstances.

 

(l)          Perfection. The Securities Intermediary shall have no
responsibility or liability for (i) preparing, recording, filing, re-recording
or refiling any financing statement, continuation statement, document,
instrument or other notice in any public office at any time or times, (ii) the
correctness of any such financing statement, continuation statement, document or
instrument or other such notice, (iii) taking any action to perfect or maintain
the perfection of any security interest granted to the Secured Party or
otherwise, or (iv) the validity or perfection of any such lien or security
interest.

 

(m)          Facsimile and Electronic Transmissions. The Securities Intermediary
agrees to accept and act upon instructions or directions pursuant to this
Agreement sent by unsecured e-mail, facsimile transmission or other similar
unsecured electronic methods, provided that any Person providing such
instructions or directions shall provide to the Securities Intermediary an
incumbency certificate listing such designated Persons, which such incumbency
certificate shall be amended and replaced whenever a Person is to be added or
deleted from the listing. If the Pledgor elects to give the Securities
Intermediary e-mail or facsimile instructions (or instructions by a similar
electronic method), the Securities Intermediary’s understanding of such
instructions shall be deemed controlling. The Securities Intermediary shall not
be liable for any losses, costs or expenses arising directly or indirectly from
the Securities Intermediary’s reliance upon and compliance with instructions
sent by unsecured e-mail, facsimile transmission or other similar unsecured
electronic methods notwithstanding such instructions conflict or are
inconsistent with a subsequent written instruction, unless such subsequent
written instruction expressly revokes such prior instruction and the Securities
Intermediary had not yet commenced compliance with such prior instruction. The
Pledgor agrees to assume all risks arising out of the use of such electronic
methods to submit instructions and directions to the Securities Intermediary,
including, without limitation, the risk of the Securities Intermediary acting on
unauthorized instructions, and the risk of interception and misuse by third
parties.

 

8

 



 

ARTICLE V

 

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

 

Section 5.          (a)          Indemnity.

 

(i)          Subject to Section 5(a)(ii), the Pledgor hereby indemnifies and
holds harmless the Securities Intermediary, its Affiliates and their respective
officers, directors, employees, representatives and agents (collectively
referred to for the purposes of this Section 5(a) as the Securities
Intermediary), against any loss, claim, damage, expense or liability (including
the costs and expenses of defending against any claim of liability), or any
action in respect thereof, to which the Securities Intermediary may become
subject, whether commenced or threatened, insofar as such loss, claim, damage,
expense, liability or action arises out of or is based upon the execution,
delivery or performance of this Agreement, but excluding any such loss, claim,
damage, expense, liability or action arising out of the fraud, bad faith, gross
negligence or willful misconduct of the Securities Intermediary, and shall
reimburse the Securities Intermediary promptly upon demand for any reasonable
and documented out-of-pocket legal or other expenses reasonably incurred by the
Securities Intermediary in connection with investigating or preparing to defend
or defending against or appearing as a third party witness in connection with
any such loss, claim, damage, expense, liability or action as such expenses are
incurred (collectively, the “Losses”). No provision of this Agreement shall
require the Securities Intermediary to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers, if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it. The obligations of the
Pledgor under this clause (a) are referred to as the “Securities Intermediary
Indemnity”. The provisions of this section will survive the termination of this
Agreement and the resignation or removal of the Securities Intermediary.

 

(ii)         The obligation of the Pledgor to pay any amounts in respect of the
Securities Intermediary Indemnity shall be subject to the priority of payments
set forth in the Credit Agreement and shall survive the termination of this
Agreement and the resignation or removal of the Securities Intermediary.

 

(iii)        Without limiting the foregoing, after the delivery of a Notice of
Exclusive Control, the Lenders agree to indemnify and hold harmless the
Securities Intermediary, from and against any and all Losses incurred in
connection with this Agreement or the Secured Accounts as a result of the
Securities Intermediary complying with the instructions of the Secured Party
(except to the extent due to the Securities Intermediary’s fraud, bad faith,
willful misconduct or gross negligence) and the Securities Intermediary shall be
entitled to the benefit of the indemnities in Section 12.04 of the Credit
Agreement to the same extent as the Collateral Agent; provided that such Losses
shall not have been reimbursed by the Pledgor.

 

9

 

  

(b)          Expenses and Fees. The Pledgor shall be responsible for, and hereby
agrees to pay, all reasonable out-of-pocket costs and expenses incurred by the
Securities Intermediary in connection with the establishment and maintenance of
each Secured Account, including the Securities Intermediary’s fees and expenses,
any reasonable out-of-pocket costs or expenses incurred by the Securities
Intermediary as a result of conflicting claims or notices involving the parties
hereto, including the reasonable fees and expenses of its external legal
counsel, and all other reasonable costs and expenses incurred in connection with
the execution, administration or enforcement of this Agreement, including
reasonable attorneys’ fees and costs, whether or not such enforcement includes
the filing of a lawsuit. Notwithstanding anything to the contrary provided
herein, all amounts payable by the Pledgor to the Securities Intermediary under
this Agreement shall be payable only in accordance with, and subject to, Section
9.01(a) of the Credit Agreement.

 

(c)          No Consequential Damages. Notwithstanding anything in this
Agreement to the contrary, in no event shall the Securities Intermediary be
liable for special, punitive, indirect, incidental or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Securities Intermediary has been advised of such loss or damage and
regardless of the form of action.

 

ARTICLE VI

 

REPRESENTATIONS AND AGREEMENTS

 

Section 6.          The Securities Intermediary represents to and agrees with
the Pledgor and the Secured Party that:

 

(a)          Status. It is duly organized and validly existing under the Laws of
the jurisdiction of its organization or incorporation and, if relevant under
such Laws, in good standing.

 

(b)          Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any other document relating to this Agreement to which it is a
party and has taken all necessary action to authorize such execution, delivery
and performance; and this Agreement has been, and each other such document will
be, duly executed and delivered by it.

 

(c)          Obligations Binding. Its obligations under this Agreement and any
other document relating to this Agreement to which it is a party constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar Laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

(d)          Waiver of Setoffs. The Securities Intermediary hereby expressly
waives any and all rights of setoff that such party may otherwise at any time
have under Applicable Law with respect to any Secured Account.

 

10

 

 

(e)          Ordinary Course. The Securities Intermediary, in the ordinary
course of its business, maintains securities accounts for others and is acting
in such capacity in respect of any Secured Account.

 

(f)          Comply with Duties. The Securities Intermediary will comply at all
times with the duties of a “securities intermediary” under Article 8 of the UCC.

 

(g)          Participant of the Federal Reserve Bank of New York. The Securities
Intermediary is a member of the Federal Reserve System.

 

(h)          Consents. All governmental and other consents that are required to
have been obtained by the Securities Intermediary with respect to the execution
and delivery of and performance by the Securities Intermediary of this Agreement
have been obtained and are in full force and effect and all conditions of any
such consents have been complied with.

 

ARTICLE VII

 

ADVERSE CLAIMS

 

Section 7.          Except for the claims and interest set forth in this
Agreement, no Responsible Officer of the Securities Intermediary actually knows
of any claim to, or interest in, any Secured Account or in any financial asset
or security entitlement credited thereto. If a Responsible Officer of the
Securities Intermediary with direct responsibility for administration of this
Agreement has actual knowledge of or receives written notice that any Person
asserts or seeks to assert a lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against any Secured Account or in any financial asset or security
entitlement carried therein, the Securities Intermediary will promptly notify
the Pledgor and the Secured Party thereof.

 

ARTICLE VIII

 

TRANSFER

 

Section 8.          Except as provided in Section 10(d), neither this Agreement
nor any interest or obligation in or under this Agreement may be transferred
(whether by way of security or otherwise) by any party without the prior written
consent of each other party. Any purported transfer that is not in compliance
with this Section 8 will be void.

 

ARTICLE IX

 

TERMINATION

 

Section 9.          Except as provided herein, this Agreement shall remain in
full force and effect until the Securities Intermediary receives notice from the
Secured Party of the occurrence of the later of (a) the termination of the
Commitments and (b) the payment and satisfaction in full of the Secured
Obligations referred to in the Credit Agreement (other than contingent
obligations for which no claim has been made). Upon the joint written
instruction of the Secured Party and the Pledgor, the Intermediary shall close
the Accounts and disburse to the Pledgor the balance of any assets therein, and
the security interest in the Accounts shall be terminated.

 

11

 

  

ARTICLE X

 

MISCELLANEOUS

 

Section 10.         (a)          Entire Agreement. This Agreement constitutes
the entire agreement and understanding of the parties with respect to its
subject matter and supersedes all oral communication and prior writings with
respect thereto.

 

(b)          Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission or e-mail correspondence), executed by each of the
parties hereto.

 

(c)          Survival. All representations and warranties made in this Agreement
or in any certificate or other document delivered pursuant to or in connection
with this Agreement shall survive the execution and delivery of this Agreement
or such certificate or other document (as the case may be) or any deemed
repetition of any such representation or warranty. In addition, the rights of
the Securities Intermediary under Sections 4 and 5, and the obligations of the
Pledgor under Section 5, shall survive the termination of this Agreement.

 

(d)          Benefit of Agreement. Subject to Section 8, this Agreement shall be
binding upon and inure to the benefit of the Pledgor, the Secured Party and the
Securities Intermediary and their respective successors and permitted assigns.
The Securities Intermediary acknowledges and consents to the assignment of this
Agreement by the Pledgor to the Collateral Agent for the benefit of the Secured
Parties under the Credit Agreement.

 

(e)          Counterparts. This Agreement (and each amendment, modification and
waiver in respect of it) may be executed and delivered in counterparts
(including by facsimile transmission and e-mail correspondence), each of which
will be deemed an original.

 

(f)          No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the exercise of any other right, power or
privilege.

 

(g)          Headings. The headings used in this Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

(h)          Severability. If any provision of this Agreement, or the
application thereof to any party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
jurisdiction), the remaining terms of this Agreement, modified by the deletion
of the unenforceable, invalid or illegal portion (in any relevant jurisdiction),
will continue in full force and effect, and such unenforceability, invalidity,
or illegality will not otherwise affect the enforceability, validity or legality
of the remaining terms of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the deletion of such portion
of this Agreement will not substantially impair the respective expectations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.

 

12

 

 

(i)          No Agency. Notwithstanding anything that may be construed to the
contrary, it is understood and agreed that the Securities Intermediary is not,
nor shall it be considered to be, an agent, of the Secured Party. In addition,
the Securities Intermediary shall not act or represent itself, directly or by
implication, as an agent of the Secured Party or in any manner assume or create
any obligation whatsoever on behalf of, or in the name of, the Secured Party.

 

(j)          Payments by Pledgor. Any amounts required to be paid pursuant to
this Agreement by the Pledgor shall be paid or caused to be paid by the Pledgor
to the applicable Person on the Payment Date following such Person’s demand
therefor in accordance with Section 9.01 of the Credit Agreement, provided that
such demand is made no later than three (3) Business Days prior to the
applicable Payment Date.

 

(k)          Non-Petition. The Securities Intermediary hereby agrees not to
institute against, or join, cooperate with or encourage any other Person in
instituting against, the Pledgor any bankruptcy, reorganization, receivership,
arrangement, insolvency, moratorium or liquidation proceedings or other
proceedings under federal or state bankruptcy or similar laws until at least one
year and one day, or if longer the applicable preference period then in effect
plus one day, after the payment in full of the Advances and the termination of
all Commitments under the Credit Agreement. The provisions of this Section 10(k)
shall survive the termination of this Agreement.

 

(l)          Limited Recourse. Notwithstanding any other provision of this
Agreement, the Securities Intermediary hereby agrees that any obligations of the
Pledgor under this Agreement are limited recourse obligations of the Pledgor,
payable solely from the Collateral in accordance with Section 9.01(a) of the
Credit Agreement, and following the realization of all of the Collateral, all
obligations of the Pledgor under this Agreement and any claims of a party hereto
shall be extinguished and shall not thereafter revive. No recourse shall be had
against any officer, director, employee, member or manager of the Pledgor or its
successors or assigns for any amounts payable under this Agreement. The
provisions of this Section 10(l) shall survive the termination of this
Agreement.

 

ARTICLE XI

 

NOTICES

 

Section 11.         (a)          Effectiveness. Any notice or other
communication in respect of this Agreement may be given in any manner set forth
in Section 12.02 of the Credit Agreement.

 



13

 

 

(b)          Change of Addresses. Any party hereto may by written notice to each
other party hereto, change the address or facsimile number at which notices or
other communications are to be given to it hereunder.

 

ARTICLE XII

 

GOVERNING LAW AND JURISDICTION

 

Section 12.         (a)          Governing Law. This Agreement, each Secured
Account and the rights and obligations of the parties under this Agreement, any
Secured Account and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any Secured Account and the transactions contemplated hereby shall
be governed by and construed in accordance with the law of the State of New
York.

 

(b)          Jurisdiction. With respect to any suit, action or proceedings
relating to this Agreement or any matter among the parties arising under or in
connection with this Agreement (“Proceedings”), each party irrevocably:
(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York in the Borough of Manhattan, the courts of the United
States of America for the Southern District of New York, and the appellate
courts of any of them, and (ii) waives to the fullest extent permitted by
Applicable Law any objection that it may now or hereafter have to the venue of
any such Proceedings in any such court or that such Proceedings were brought in
an inconvenient court and agrees not to plead or claim the same and further
waives the right to object, with respect to such Proceedings, that such court
does not have any jurisdiction over such party. Nothing in this Agreement
precludes any party from bringing Proceedings in any other jurisdiction, nor
will the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

 

(c)          Waiver of Jury Trial Right. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY PROCEEDINGS RELATING
TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM HEREIN OR RELATING HERETO. Each party
hereby (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that any other party would not,
in the event of a Proceeding, seek to enforce the foregoing waiver, and
(ii) acknowledges that it has been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this clause (c).

 

(d)          Waiver of Punitive Damages. To the extent permitted by applicable
law, each party hereby waives any right to claim or recover in any litigation
whatsoever involving any person party hereto any special, exemplary, punitive,
indirect, incidental or consequential damages of any kind or nature whatsoever
or any damages other than, or in addition to, actual damages, whether such
waived damages are based on statute, contract, tort, common law or any other
legal theory, whether the likelihood of such damages was known and regardless of
the form of the claim of action.

 

14

 

 

(e)          Non-Petition. Each of the Secured Party and Securities Intermediary
hereby agrees not to institute against, or join, cooperate with or encourage any
other Person in instituting against, the Pledgor any bankruptcy, reorganization,
receivership, arrangement, insolvency, moratorium or liquidation proceeding or
other proceeding under federal or state bankruptcy or similar laws until at
least one year and one day, or, if longer, the applicable preference period then
in effect plus one day, after the payment in full of all outstanding Obligations
and the termination of all Commitments; provided that nothing in this Section
12(e) shall preclude, or be deemed to prevent, any Secured Party (a) from taking
any action prior to the expiration of the aforementioned one year and one day
period, or, if longer, the applicable preference period then in effect, in (i)
any case or proceeding voluntarily filed or commenced by the Pledgor or (ii) any
involuntary insolvency proceeding filed or commenced against the Pledgor by a
Person other than any such Secured Party, or (b) from commencing against the
Pledgor or any properties of the Pledgor any legal action which is not a
bankruptcy, reorganization, receivership, arrangement, insolvency, moratorium or
liquidation proceeding or other proceeding under federal or state bankruptcy or
similar laws.

 

ARTICLE XIII

 

DEFINITIONS

 

Section 13.         As used in this Agreement:

 

“Agreement” has the meaning specified in the preamble.

 

“Collateral Manager” has the meaning specified in Section 1(a).

 

“Collection Account” has the meaning specified in Section 3(a).

 

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

 

“Credit Agreement” has the meaning specified in Section 1(a).

 

“Interest Collection SubAccount” has the meaning specified in Section 3(a).

 

“Loan Assets” has the meaning specified in Section 3(b).

 

“Loan Assignment Agreement” has the meaning specified in Section 3(b).

 

“Losses” has the meaning specified in Section 5(a).

 

“Notice of Exclusive Control” means a notice delivered to and received by the
Securities Intermediary by the Secured Party in accordance with Section 11(a)
stating that the Secured Party is exercising exclusive control over the Secured
Accounts.

 

15

 

 

“Payment Account” has the meaning specified in Section 3(a).

 

“Pledgor” has the meaning specified in the preamble.

 

“Principal Collection SubAccount” has the meaning specified in Section 3(a).

 

“Proceedings” has the meaning specified in Section 12(b).

 

“Responsible Officer” means any officer or other Person who is authorized to act
for the Securities Intermediary in matters relating to, and binding upon, the
Securities Intermediary.

 

“Secured Accounts” has the meaning specified in Section 3(a).

 

“Secured Party” has the meaning specified in the preamble.

 

“Securities Intermediary” has the meaning specified in the preamble.

 

“Securities Intermediary Indemnity” has the meaning specified in Section 5(a).

 

“Transfer Order” has the meaning specified in Section 3(h)(i).

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unfunded Reserve Account” has the meaning specified in Section 3(a).

 

16

 

 

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above with effect from such date.

 

  Pledgor:       BDCA-CB FUNDING, LLC       By:  Business Development
Corporation of America, its sole member       By: /s/ Robert K. Grunewald    
Name: Robert K. Grunewald     Title: Chief Investment Officer

 

[Signature Page to Account Control Agreement]

 

 

 

 

  Secured Party:       U.S. BANK NATIONAL ASSOCIATION       By: /s/ Jeffrey B.
Stone     Name: Jeffrey B. Stone     Title: Vice President       Securities
Intermediary:       U.S. BANK NATIONAL ASSOCIATION       By: /s/ Jeffrey B.
Stone     Name: Jeffrey B. Stone     Title: Vice President

 

[Signature Page to Account Control Agreement]

 

 

 

 

ACKNOWLEDGED AND AGREED TO BY:       CITIBANK, N.A., as Administrative Agent    
  By: /s/ Vincent Nocerino     Name: Vincent Nocerino     Title: Vice President
 

 

[Signature Page to Account Control Agreement]

 



 

